Citation Nr: 0005828	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1998, for the assignment of a total rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1969 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 RO rating decision that increased the 
evaluation for PTSD from 50 percent to 100 percent, effective 
from February 5, 1998.  The veteran submitted a notice of 
disagreement in April 1998, claiming entitlement to an 
earlier effective date for the grant of the 100 percent 
rating.  The RO issued a statement of the case in June 1998, 
and the veteran submitted a substantive appeal in June 1998.


FINDINGS OF FACT

1.  On March 2, 1992, the veteran submitted a claim for an 
increased evaluation for PTSD.

2.  The veteran has actively pursued an increased evaluation 
for his service-connected PTSD since March 1992.

3.  A February 1998 RO rating decision increased the 
evaluation for PTSD from 50 percent to 100 percent, effective 
from February 5, 1998.

4.  The veteran's PTSD was totally disabling as of August 30, 
1995; the evidence does not show that the PTSD increased in 
severity to this level prior to this date.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for PTSD, 
effective from the earlier date of August 30, 1995, are met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1969 to November 
1970.

A January 1985 RO rating decision granted service connection 
for PTSD, and assigned a 10 percent evaluation under 
diagnostic code 9411, effective from May 1984.

On May 16, 1990, the veteran submitted a claim for an 
increased rating for PTSD.

An October 1990 RO rating decision denied an increased 
evaluation for PTSD on the basis that no new and material 
evidence of increased severity was submitted.  The veteran 
was notified of this decision, and he did not appeal.

On March 3, 1992, the veteran submitted a claim for an 
increased rating for PTSD.

A May 1992 RO rating decision denied an increased evaluation 
for PTSD on the basis that no new and material evidence of 
increased severity was submitted, and the veteran had failed 
to report for a VA examination.

On January 19, 1993, the veteran submitted a claim for an 
increased rating for PTSD.

The veteran underwent a VA examination in March 1993.  He 
reported a history of alcohol and drug abuse.  The veteran 
also reported that the nightmares were becoming more 
frequent, i.e., 3 to 4 times a month, and that dreams kept 
recurring.  The veteran reported being socially withdrawn, 
stress intolerant, agitated, aggressive; anxious; and 
hypervigilant.  He also reported intrusive memories and 
spontaneous waking flashbacks, lapses of concentration and 
activity, and an exaggerated startle response.  Upon 
examination, the veteran was alert and oriented times three; 
he was tense and irritable; affect was flat and constricted; 
mood was depressed; paranoid persecutory ideation was 
expressed; memory was intact; concentration was impaired; 
intellect was average; insight was poor; and judgment was 
compromised under stress.  The examiner's impression was 
PTSD, chronic.
   
A March 1993 RO rating decision increased the evaluation for 
PTSD from 10 percent to 30 percent, effective from January 
1993.

VA medical records show that the veteran sought treatment in 
August 1993 for PTSD, for an alcohol problem, and for 
periodic depression.  The veteran reported being homeless for 
2 1/2 months.  The veteran reported being hospitalized for 
alcohol abuse in 1992.  He also reported attendance on 
several occasions at the mental health clinic, although no 
psychiatric hospitalizations.  Upon examination, the veteran 
was a little depressed; his speech was vague; symptoms of 
PTSD were vague.  There were no hallucinations; no looseness 
of associations; no delusions; and no suicidal or homicidal 
ideations.  The examiner's impressions were PTSD; alcohol 
problem; and homelessness.

On September 22, 1993, the veteran submitted a claim for an 
increased rating for PTSD.

VA medical records show that the veteran was hospitalized 
from November 1993 to December 1993.  The diagnoses on Axis I 
were PTSD, chronic; and history of polysubstance abuse, 
alcohol, cocaine, marijuana, and barbiturates.  The veteran 
reported a work history of being a dockworker for 21 years 
for a trucking firm, and of being fired in November 1992.  
The veteran reported that his difficulties at work began in 
1989, due to marital problems, PTSD symptoms, arguments at 
work, substance abuse, and absenteeism.  The veteran's 
psychological assessment was consistent with PTSD.  There was 
evidence of anxiety and depression, as well as of alcohol 
dependence; there was evidence of schizoid, avoidance, 
passive-aggressive, and self-defeating traits.  The veteran 
tended to be socially isolated, despite the need to rely on 
others for emotional support and to please others and to be 
approved by them.  The veteran was considered unemployable at 
the time of hospital discharge.

An April 1994 RO rating decision assigned a 100 percent 
evaluation for the veteran's PTSD, based upon the need for 
hospitalization through the end of the month of discharge 
with one month of convalescence, effective from November 
1993, and then decreased the rating to 30 percent, effective 
from February 1994.

On April 19, 1994, the veteran submitted a claim for an 
increased rating for PTSD.

The veteran underwent a VA examination in July 1994.  He 
reported that he has not worked since 1992, and that he was 
not able to handle the stress of the job and was fighting 
with employees.  The veteran reported nightmares of Vietnam, 
flashbacks during the daytime, depression, anxiety, and 
avoidance of things that remind him of the war.  Upon 
examination, the veteran was casually dressed; his grooming 
was good.  He tended to be pleasant and cooperative until he 
began talking about some of the things that happened to him 
in Vietnam, and then he became tearful.  The veteran denied 
thought disorder, and denied hallucinations; there was no 
evidence of delusions.  The veteran was oriented to time, 
person, and place; he was able to remember three objects over 
five minutes.  The veteran's claims folder was not available 
to the examiner.  The diagnosis on Axis I was PTSD.  The 
examiner noted that the veteran continued to have moderate 
symptoms of PTSD, and that the veteran did not feel capable 
of working; the veteran continued to have subjective 
distress.  The examiner considered the veteran to be 
moderately to severely disabled from his psychiatric 
disorder.

An August 1994 RO rating decision denied an increased 
evaluation for PTSD on the basis that the evidence did not 
show considerable impairment in the veteran's ability to 
establish or maintain effective relationships, and did not 
show psychoneurotic symptoms resulting in reduced initiative, 
flexibility, efficiency, or reliability levels to warrant a 
50 percent evaluation.

VA medical records show that the veteran participated 
regularly in a day hospital treatment program beginning in 
September 1994.  He reported that his last psychiatric 
admission was in November 1993, and that he had approximately 
15 admissions for PTSD symptoms.  The veteran also reported 
that he was treated for cocaine addiction in 1989, and has 
denied use for three years.  He reported that he was able to 
identify warning signs when his illness was exacerbating, 
e.g., suicidal ideation with auditory hallucination voice 
commands.  The veteran admitted to isolation.  His goals for 
treatment were to establish "stability" and provide 
structure for his day.  The veteran also reported that he has 
been receiving Social Security benefits for the past two 
years based upon permanent disability.
 
A July 1995 RO rating decision denied an increased evaluation 
for PTSD on the basis that additional evidence received 
subsequent to the last rating action did not warrant a 50 
percent evaluation.

On August 14, 1995, the veteran submitted a claim for an 
increased rating for PTSD.

VA medical records show that the veteran was evaluated for 
his PTSD symptoms in the mental health clinic on August 30, 
1995.  The examiner's assessment was PTSD (Vietnam), chronic, 
severe, unemployable, totally disabled.

A September 1995 RO rating decision continued the 30 percent 
evaluation for PTSD on the basis that outpatient treatment 
reports showed active participation in group therapy with 
development of relationship with peers.

On November 2, 1995, the veteran submitted a claim for an 
increased rating for PTSD.

VA medical records show that the veteran was hospitalized 
from November 8, 1995, to November 21, 1995.  He reported 
that he heard voices almost all the time, but was able to 
handle them until they told him on a command feature to 
either kill himself or to hurt others.  The veteran 
complained of rather chronic depression, isolation, feelings 
of guilt, inability to sleep due to frequent nightmares, and 
that he could not get the loss of his friends from Vietnam 
out of his head.  Upon examination, the veteran admitted to 
both delusions and hallucinations; his affect was extremely 
labile, during which he was either fearful of his voices and 
extremely anxious with difficulty in concentration, or very 
tearful with a depressed mood, talking about his experiences 
from Vietnam.  The veteran's condition at the time of 
discharge did improve.  The diagnoses were PTSD, and 
schizoaffective disorder - depressed.  The veteran remained 
isolated, and indicated that he used his parents as an excuse 
to withdraw from any kind of social contact.  The examiner 
noted that the veteran probably was significantly disabled 
from employment due to his inability to tolerate any type of 
stress and social relationships.

VA medical records show that the veteran was evaluated for 
his PTSD symptoms in the mental health clinic on January 29, 
1996, and on February 21, 1996.  The examiner's assessment 
was PTSD (Vietnam), chronic, severe industrial impairment, 
unemployable, totally disabled.

An April 1996 RO rating decision increased the evaluation for 
PTSD from 30 percent to 50 percent, effective from November 
1995.

In June 1996, the veteran submitted a notice of disagreement 
with the April 1996 RO rating decision, contending that a 
higher evaluation was warranted.

VA medical records show that the veteran was hospitalized 
from July 30, 1996, to September 13, 1996.  The veteran 
reported a history of nightmares, flashbacks, and intrusive 
thoughts that started just after Vietnam.  The veteran 
complained of feelings of guilt and anger and hypervigilance, 
with a strong exaggerated startle response.  Upon 
examination, the veteran was alert and oriented times three, 
and cooperative.  He frequently heard voices, and he did not 
feel empowered by the voices.  The veteran denied any current 
homicidal or suicidal ideations; mood was depressed, and 
affect was flat.  The examiner noted that the veteran's 
symptoms were consistent with a diagnosis of PTSD, and that 
the veteran was unemployable due to PTSD symptoms and 
physical limitations.
  
On September 16, 1996, the veteran submitted a claim for an 
increased rating for PTSD.
  
VA medical records show that the veteran was evaluated for 
his PTSD symptoms in the mental health clinic on June 23, 
1997.  The examiner's assessment was PTSD (Vietnam), chronic, 
severe, unemployable, totally disabled.  The examiner 
assigned a GAF (Global Assessment of Functioning) score of 
40/45, indicative of some serious symptomatology particularly 
in the social and emotional areas.

A February 1998 medical statement by a VA clinical 
psychologist notes that the veteran has been treated for PTSD 
for several years both on an inpatient and outpatient basis, 
and that the veteran is considered to be severely disabled 
and unemployable due to PTSD.

The veteran underwent a VA examination in February 1998.  The 
veteran reported having a lot of flashbacks and hearing 
voices in his head, and seeing things that happened to him in 
the war.  The veteran also reported that he was unable to 
sleep at night, and was anxious and depressed during the day.  
The veteran reported that he totally avoided people and would 
not even go shopping; that he did not want to go out of the 
house; and that he avoided anything having to do with the war 
on television.  The veteran reported that he had a hard time 
controlling his temper.  Upon examination, his grooming was 
fair to poor; he had an untrimmed beard and his hair was not 
cut.  The veteran appeared in quite a bit of distress during 
the interview; his leg was bouncing and his arm was shaking.  
The veteran appeared anxious and depressed; he was 
hypervigilent and was looking about the room.  He reported 
that he did hear auditory hallucinations.  The veteran was 
oriented to time, person, and place.  The diagnosis on Axis I 
was PTSD.  The examiner noted that the veteran's PTSD 
appeared to have gotten worse.  The examiner also noted that 
the veteran was totally isolated and distressed, was having 
hallucinations, and was quite explosive; he was quite unable 
to function in almost all areas, especially staying boarded 
up in his home.  The examiner assigned a GAF score of 30, 
with behavior considerably influenced by his flashbacks, and 
serious impairment in judgment and communication.

A February 1998 RO rating decision increased the evaluation 
for PTSD from 50 percent to 100 percent, effective from 
February 5, 1998.

Statements of the veteran in the claims folder are to the 
effect that the 100 percent evaluation for PTSD should be 
effective retroactively beginning in 1995 or 1996.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him. 38 U.S.C.A. § 5107(a) (West 1991).

A January 1985 RO rating decision granted service connection 
for PTSD and assigned a 10 percent rating.

An October 1990 RO rating decision denied an increased rating 
for PTSD.  The veteran was notified of this determination and 
he did not appeal.  Hence, the October 1990 RO rating 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

Records show that the veteran then submitted a claim to the 
VA in March 1992 for an increased evaluation for the service-
connected PTSD; the date of receipt of the claim was March 3, 
1992.  There is no evidence in the claims folder of any 
treatment records for PTSD during the one-year period 
preceding the submission of the veteran's claim in 
March 1992.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); 
38 C.F.R. § 3.157.  The Board notes that the veteran has been 
actively pursuing an increased evaluation for his service-
connected PTSD since March 1992.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  If it is 
factually ascertainable that the disability increased within 
one year preceding the date of claim for the increased 
rating, the effective date of increased compensation will be 
the date the disability increased within that year.  38 
C.F.R. § 3.400(o)(2).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
  
A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
that there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior, or that the veteran be demonstrably 
unable to obtain or retain employment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411, effective prior to Nov. 7, 1996.

The provisions for rating service-connected mental disorders 
were amended effective on November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 
12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent


A longitudinal review of the evidence shows that the veteran 
has been essentially unemployed since 1992 due to a variety 
of problems.  The medical evidence of record also reflects 
that his hospitalizations prior to 1995 were primarily due to 
alcohol abuse and drug dependency.  The medical reports of 
his treatment since 1995, however, have continuously 
indicated that he is unemployable due to his PTSD symptoms, 
and that this disorder is manifested primarily by nightmares, 
flashbacks, auditory hallucinations, delusions, suicidal 
ideation, hypervigilance, sleep disturbance, isolation, 
anxiety, angry outbursts, a labile affect, and depression 
that produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.

Progress notes of the veteran's treatment at the mental 
health clinic on August 30, 1995, show that the veteran's 
PTSD symptoms were assessed as chronic and severe, and that 
the veteran was considered to be unemployable and totally 
disabled at that time due to PTSD.  The medical evidence also 
reflects assigned GAF scores that range between 30 and 45, 
which are also reflective of an inability to work.  

Inasmuch as unemployability is one of the criteria for a 
100 percent rating for PTSD under the rating criteria in 
effect prior to November 1996, the Board finds that the 
medical evidence establishes that the requirements for a 
100 percent rating were first shown of record at the mental 
health clinic on August 30, 1995.

Additionally, the veteran's hospitalization for treatment of 
PTSD in November 1995 supports the Board's finding, noting 
that the veteran probably was significantly disabled from 
employment due to his inability to tolerate any type of 
stress and social relationships.  Applying the benefit of the 
doubt doctrine, 38 U.S.C.A. §  5107(b), the Board finds that 
the veteran was in fact totally disabled due to PTSD under 
the criteria of diagnostic code 9411, effective prior to 
November 7, 1996, during that period of hospitalization. The 
overall evidence supports an effective date of August 30, 
1995, for the total rating for PTSD.  The Board notes that, 
while the veteran was found entitled to Social Security 
benefits on the basis of permanent disability in 1992, the 
evidence of record does not show total disability due to PTSD 
symptoms, alone, prior to August 30, 1995.  Nor does the 
evidence show symptoms of PTSD producing more than 
considerable social and industrial impairment prior to 
August 30, 1995.

Accordingly, an earlier effective date of August 30, 1995 is 
warranted.









ORDER

An earlier effective date of August 30, 1995, for the 
assignment of a total rating for PTSD is granted, subject to 
the laws and regulations applicable to the payment of 
monetary benefits.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

